Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered May 11, 2005, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court improperly admitted into evidence a photograph of the victim taken when he was alive, since this evidence was not relevant to a material fact to be proved at trial (see People v Stevens, 76 NY2d 833 [1990]; People v Thompson, 34 AD3d 852, 854 [2006]; People v Rodriguez, 1 AD3d 386 [2003]; People v Kershaw, 238 AD2d 523 [1997]). However, any error was harmless, as there was overwhelming evidence of the defendant’s guilt, and no significant probability that the error contributed to his convictions (see People v Crimmins, 36 NY2d 230 [1975]; People v Jackson, 41 AD3d 1268, 1269 [2007]; People v Dove, 233 AD2d 751, 754 [1996]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.P., Santucci, Covello and Carni, JJ., concur.